Case 1:20-cr-10128-MLW Document 69 Filed 10/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

V.
Crim. No. 1:20-cr-10128-MLW

KEENAM PARK,
Defendant

 

AFFIDAVIT OF DEFENDANT, KEENAM PARK
NOW COMES, Keenam Park (hereinafter “Mr. Park”), who submits this sworn Affidavit
pursuant to this Honorable Court’s Order dated August 18, 2020. See Dkt. 56.
I, Keenam Park, having been duly sworn, hereby state the following under pains and
penalties of perjury:
1. Ihave reviewed this Honorable Court’s Order dated August 18, 2020.
2. I am in continued compliance with each of the conditions of the Third Amended
Order Setting Conditions of Release, dated August 14, 2020, including but not
limited to:
a. the condition that I will not solicit money from anyone for any purpose;
b. not engage in any business directly or indirectly;
c. will continue to reside at 61 Hundreds Road, Wellesley, Massachusetts
02481, with Hyoyoung Seo, Yoo Jeon Kim, and their family; and,
d. I will not engage in any conduct prohibited by the conditions of my release.

Respectfully Submitted, Under the Pains and Penalties of Perjury, this 6" day of October 2020.

 
Case 1:20-cr-10128-MLW Document 69 Filed 10/06/20 Page 2 of 2

CERTIFICATE OF SERVICE

I, Vikas S. Dhar, hereby certify that a true and accurate copy of this document, and all
supporting documents, if any, have been delivered by ECF upon all parties registered with
CM/ECF in this matter on the date above.

/s/ Vikas S. Dhar
Vikas S. Dhar

 
